UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6195


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY L. OLVIS, a/k/a Tony,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:95-cr-00038-RGD-1)


Submitted:   June 25, 2015                 Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony L. Olvis, Appellant Pro Se. Robert Edward Bradenham, II,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony L. Olvis appeals the district court’s orders sua

sponte granting Olvis a sentence reduction, pursuant to 18 U.S.C.

§ 3582(c)(2) (2012), * and denying as unauthorized Olvis’ motion

for reconsideration of that order.         We have reviewed the record

and find no reversible error. Further, the district court properly

recognized that it lacked the authority to entertain a motion for

reconsideration in a § 3582(c)(2) proceeding.            See United States

v. Goodwyn, 596 F.3d 233, 235–36 (4th Cir. 2010).              We therefore

affirm the orders for the reasons stated by the district court.

See United States v. Olvis, No. 4:95–cr–00038-RGD-1 (E.D Va. filed

Dec. 9, 2014 & entered Dec. 10, 2014; filed Jan. 21, 2015 & entered

Jan. 23, 2015).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




     * Although the district court granted Olvis a two-level
reduction pursuant to Guidelines Amendment 782, the court declined
to further reduce Olvis’ sentence.

                                     2